RATLIFF, Judge,
dissenting.
Worker's compensation - benefits are awarded to employees only for injuries which arise both out of and in the course of the employment. Indiana Code section 22-3-2-2; Slinkard v. Extruded Alloys, (1971) 150 Ind.App. 479, 277 N.E.2d 176. Indeed, the claimant must show a causal connection between the employment and the injury in order for the injury to be received in the course of the employment. - Bowling v. Fountain County Highway Department, (1981) Ind.App., 428 N.E.2d 80; Slinkard.
Whether or not an injury arises in the course of the employment ordinarily is a question of fact to be determined by the Industrial Board. Burger Chef Systems, Inc. v. Wilson, (1970) 147 Ind.App. 556, 262 N.E.2d 660. In reviewing a negative award by the Industrial Board, we do not reweigh the evidence or substitute our decision for that of the Board. Bowling. Rather, it is only where there is substantial undisputed evidence compelling a result contrary to that reached by the Board that we will overturn the Board's decision. Id.
The record supports the Board's conclusion that Donahue's injury was not received in the course of her employment. Compensation, therefore, was properly denied, and since the record supports that conclusion, *758we should defer to the finding of the Board and affirm its decision. Bowling.
Therefore, I dissent.